DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections under 35 USC 102(a)(1):
Applicant’s Argument: Applicant argues that the cited portions of Anderson fails to teach as teaching information blocks within an effective window being a sliding window determined by at least a round trip time (RTT) and a maximum number of information packets that are allowed to overlap. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims changing the scope of the invention thus necessitating a new grounds of rejection with a reference discovered in an updated search. 


Allowable Subject Matter
Claim 13-18 allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6, 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badr et al. (“Badr”) (US 20170279558 A1) in view of Calmon et al. (“Calmon”) (US 20130195106 A1).

Regarding claim 1, Badr teaches:
A computer implemented method to provide adaptive causal network coding [¶0015 encoder at transmitter], the method comprising: 
generating, by a sender, a coded packet for transmission in a first communication channel [¶0015-16 teaches encoder encodes stream of packets into channel packets i.e. coded packet], wherein the coded packet is a combination of a subset of a first number of information packets [¶0015-16 “the encoder encodes the source packets into channel packets x (also referred to as encoded packets x) that include both source packets s and forward error correction (FEC) or parity check packets p, i.e., channel packets x=(s, p). “Parity check packets” are also referred to simply as parity packets.” These each considered information packets to create the channel packet] within a sliding window [see ¶0030-34, earlier and newer packets are included in a window, Figure 3, the packets to be used for the combination including earlier packets and later packets separated by a gap of contiguous packets, see 310, bound by window size 305, see further ¶0028 “each parity packet p.sub.i is a linear combination, e.g., a summation, of amplitude-scaled, previous source packets”]; 
estimating a channel behavior of the first channel using information received or determined by the sender, wherein the information is based upon one or more coded packets transmitted from the sender to a receiver over the first communication channel [¶0034, collect statistics on channel including erasure rate based on transmitted packets across the channel]; 
and adaptively adjusting a number of information packets within the sliding window to include in at least one subsequent coded packet to be transmitted in the first channel, wherein the number of information packets to include in the at least one subsequent coded packet is based on the estimated channel behavior [¶0034, sender modifies  the amount of packets able to be combined into a coded packet from within the sliding window 305 by e.g. modifying the “gap” value which specifies a number of packets separating packets used for linear combination as in ¶0030-31, Figure 3 and further shown ¶0067, also the window length may be adapted ¶0035 thus changing the packets usable for linear combination], wherein a size of the sliding window is determined by at least a number of information packets that are allowed to overlap within the sliding window [¶0030-35, Figure 3, size of window determined by packets allowed to overlap see s0-s9].
Badr teaches determining a window size buy does not teach based on RTT and maximum allowed overlap.
Calmon teaches wherein a size of the sliding window is determined by at least a round trip time (RTT) and a maximum a number of information packets that are allowed to overlap within the sliding window [¶0077 shows window size determination for a flow within a round to be based on alpha which is defined based on RTT defining a period of time, and ¶0084 wherein there is indicated a maximum window size for a sub-flow that is taken into account for determining a window size,. Considered maximum allowed overlap window, and see also ¶0088, maximum size in terms of packets in the window, packets being overlapped thus maximum amount of overlapped packets as the claim does not further specify this condition, and these include redundant packets in a combination ¶0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Badr to specify the determination of the sliding window. Badr teaches determining a window size based on channel statistics but does not expressly teach RTT and maximum allowable overlapped packets however it would have been obvious to clarify that the rates in channel statistics used in Badr may include RTT and a window having a maximum allowable size as in Calmon who teaches this allows for determining window sizes that reliably map to calculated throughput values to make efficient use of available resources ¶0004 and reliably evaluate the performance of the channel ¶0075 and determine end-to-end throughput ¶0083.

Regarding claim 2, Badr-Calmon teaches:
The method of claim 1, wherein the first communication channel includes a point-to-point communication channel between the sender and a receiver [Badr, ¶0015-16, Figure 1, “System 100 includes a transmitter (TX) 102 having an encoder (E) 104, and a receiver (RX) 106 having a decoder (D) 108” and Transmitter 102/encoder 104 transmits channel packets x to receiver 106 considered point-to-point]

Regarding claim 3, Badr-Calmon teaches:
The method of claim 1, wherein estimating a channel behavior of the first channel comprises determining an average erasure rate of the first channel [Badr ¶0034 statistics include estimating “on average, how frequently channel packets are lost/erased and an average erasure burst length”].

Regarding claim 6, Badr-Calmon teaches:
The method of claim 1, wherein the number of information packets to include in the at least one subsequent coded packet is based on a degrees of freedom (DoF) needed by the receiver [¶0030-35, adjust number of information packets in the sliding window for use in coded packet combination by changing the gap length as this modifies the number of packets used in coding process, and based on erasure rate i.e. packets not seen by receiver, thus based on DoF i.e. retransmission as in Applicant’s specification [0053]].

Regarding claim 8, Badr-Calmon teaches:
The method of claim 1, further comprising, by the sender, adding degrees of freedom (DoF) based on the estimated channel behavior of the first channel [Badr, ¶0030-35, amount of information in coded packet added or reduced based on erasure rate considered adding degrees of freedom as Applicant’s specification calls DoF “retransmissions” [0053] and Badr shows including redundant packets from before the latest packet Figure 3 thus being retransmitted and amount of retransmitted i.e. earlier packets may be increased].

Regarding claim 10, Badr-Calmon teaches:
The method of claim 1, wherein the subsequent coded packet is a linear combination of one or more information packets [Badr ¶0028, claim 9].
	Badr teaches random combination but not expressly RLNC however Calmon teaches random linear combination [¶0051, RLNC].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Badr to use RLNC. Badr teaches linear combination but not RLNC however it would have been obvious to modify Badr to be RLNC as Calmon teaches this is a known method for coded packet generation and is known to be robust ¶0051.

Regarding claim 11, Badr-Calmon teaches:
The method of claim 10, wherein a number of information packets included in the random linear combination is based on a retransmission criterion [Badr ¶0030-35, the “gap” determines number of packets can be used in a combination of earlier packets, based on criterion for retransmission i.e. an average erasure rate ¶0034].


The method of claim 10, wherein a number of information packets included in the random linear combination is bounded [¶0030-35, Badr, bounded by number of packets in window not including gap packets].

Claim 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Badr et al. (“Badr”) (US 20170279558 A1) in view of Calmon et al. (“Calmon”) (US 20130195106 A1) in view of Yang et al. (“Yang”) (US 20150180613 A1).

Regarding claim 4, Badr-Calmon teaches:
The method of claim 1, wherein the channel behavior of the first channel is estimated based on feedback received [Badr ¶0034, feedback transmitted back to sender on erasure information].
Badr teaches feedback but not expressly acknowledgements however Yang teaches feedback over a second channel [¶0049-50, UE receives ACK/NACK on a HARQ feedback channel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel of Badr to measure channel statistics based on ACK and NACK received on second channel. Badr teaches a feedback message but does not expressly teach on a second channel and where the feedback is ACK however it would have been obvious to modify Badr such that the feedback is on a second channel with ACK/NACK as in Yang to determine if new or existing data from the HARQ buffer should be transmitted ¶0040 and to allow for retransmission ¶0043. 

Regarding claim 5, Badr-Calmon-Yang teaches:
The method of claim 4, wherein the feedback acknowledgements are one or more of an acknowledgment (ACK) and a negative acknowledgement (NACK) [¶0049-50, UE receives ACK/NACK on a HARQ feedback channel as in Yang see rationale for combination as in claim 4].

7 is rejected under 35 U.S.C. 103 as being unpatentable over Badr et al. (“Badr”) (US 20170279558 A1) in view of Calmon et al. (“Calmon”) (US 20130195106 A1) in view of Cheng et al. (“Cheng”) (US 20050042985 A1).

Regarding claim 7, Badr-Calmon teaches:
The method of claim 1.
Badr teaches a channel with erasure rate but not a BEC however Cheng teaches wherein the first channel is a binary erasure channel (BEC) [¶0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel of Badr to indicate the channel is a BEC. Badr teaches a channel for examining behavior and adapting transmission but does not indicate a BEC. It would have been obvious to modify the channel of Badr such that it is a BEC as in Cheng to implement a three-state channel to erase unreliable feedback information and minimize throughput damaging errors ¶0003. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Badr et al. (“Badr”) (US 20170279558 A1) in view of Calmon et al. (“Calmon”) (US 20130195106 A1) in view of Hoffmann et al. (“Hoffmann”) (US 20010048709 A1).

Regarding claim 9, Badr-Calmon teaches:
The method of claim 8.
Badr teaches DoFs but does not teach FEC mechanisms however Hoffman teaches
 wherein the DoF is added via an a priori FEC mechanism and a posteriori FEC mechanism [Hoffmann ¶0049, ¶0065, wherein adding degrees of freedom from FEC mechanisms comprising a priori FEC and a posteriori FEC mechanism, see Figure 2 with ¶0049, block 61 and FEC considered to comprise a priori and a posteriori FEC mechanisms respectively].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modification of the transmission by adding degrees of freedom using FEC mechanism. It would have been obvious to modify the invention of Badr to specify in adding redundant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478